DETAILED ACTION
Applicant’s response, filed 01 March 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This Office action is a non-final Office action that contains a new grounds of rejection under 35 U.S.C. 112(b) that was not necessitated by applicant’s amendment received 01 March 2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 10-17 are cancelled.
Claims 29-34 are newly added
Claims 9 and 18-34 are pending.
Claims 18-19, 21-22, 24-25, 27-28, and 30-31 are withdrawn from further consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 Dec. 2019.
Claims 9, 20, 23, 26, 29, and 32-34 are rejected.
Claims 23 and 26 are objected to.

Claim Objections
The objection of claim 9 in the Office action mailed 28 Oct. 2020 has been withdrawn in view of claim amendments received 01 March 2020.
Claims 23 and 26 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 23 and 26 recite “…wherein the PD-1 antagonist/pembrolizumab is administered to the patient on day 1 of a first treatment cycle, and the post-dose blood sample is collected on the last day of the first treatment cycle…”, and then explains that the post-dose blood sample is collected after the first treatment cycle. To clarify that the first treatment cycle has antecedent basis to the treatment cycle recite in step (b) of claim 9, for which the post-dose blood sample is collected after, claims 23 and 26 should be amended to recite “…is administered to the patient on day 1 of the treatment cycle, and the post-dose blood sample is collected on the last day of the treatment cycle…”.
Appropriate correction is required.

Claim Interpretation
Claim 9 recites a “PD-1 antagonist”. Applicant’s specification at pg. 18, lines 30-33 defines the PD-1 antagonist to include antagonists specific to either PD-1 or PD-L1.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 20, 23, and 26 under 35 U.S.C. 112(b) in the Office action mailed 28 Oct. 2020 has been withdrawn in view of claim amendments received 01 March 2021.
Applicant’s arguments regarding 35 U.S.C. 112(b) at pg. 5, para. 5 to pg. 6, para. 1, filed 01 March 2021 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 20, 23, 26, 29, and 32-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Independent claim 9, and claims dependent therefrom, are indefinite for recitation of “obtaining a signature score for a gene signature biomarker…, wherein the gene signature comprises PD-L1, PD-L2, LAG3, STAT1, and CXCL10”. Accordingly, claim 9 involves obtaining a signature score for a gene signature biomarker, and then further limits the gene signature to comprise 5 specific genes. However, it’s unclear if the “gene signature biomarker” and the “gene signature” are intended to be the same set of genes, or if the gene signature biomarker is not required to include all genes of the gene signature. For example, it’s unclear if the “gene signature biomarker” for which the signature score is obtained is required to include all of PD-L1, PD-L2, LAG3, STAT1, and CXCL10, such that the signature score represents all five genes, or if the gene signature biomarker can include a single gene or combination of genes from the gene signature comprising PD-L1, PD-L2, LAG3, STAT1, and CXCL10 (e.g. the gene signature can be obtained only from PD-L1). As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation “wherein the gene signature comprises…” is interpreted to further limit the gene signature biomarker to comprise the recited five genes. To overcome the rejection, the claim can be amended to recite “…wherein the gene signature biomarker comprises PD-L1, PD-L2, LAG3, STAT1, and CXCL10.”.
Claim 29 is indefinite for recitation of “The method of claim 1, wherein the tumor is melanoma”. There is insufficient antecedent basis for “The method of claim 1” because claim 1 is cancelled. For purpose of examination, claim 29 is interpreted to depend from claim 9.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see pg. 6, para. 3 to pg. 8, para. 1, filed 01 March 2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Kowanetz et al. (US 2015/0071910 A1; Pub Date: Mar. 12, 2015) in view of Bergstrom et al. (US 2013/0178391 A1; Pub Date: Jul. 11, 2013) and Lal et al. (An immunogenomic stratification of colorectal cancer: Implications for development of targeted immunotherapy, 2015 Mar., OncoImmunology, 4(3), pg. 1-9 and supplemental) in the Office action mailed 28 Oct. 2020 has been withdrawn in view of  pg. 7, para. 5 to pg. 8, para. 1 of the arguments received 01 March 2021.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kowanetz et al. in view of Bergstrom et al. and Lal et al., as applied to claim 9 above, and further in view of Postow et al. (Immune Checkpoint Blockade in Cancer Therapy, 2015, Journal of Clinical Oncology, 33(17), pg. 1974-1982) in the Office action mailed 28 Oct. 2020 has been withdrawn in view of pg. 7, para. 5 to pg. 8, para. 1 of the arguments received 01 March 2021.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Kowanetz et al. in view of Bergstrom et al. and Lal et al., as applied to claim 9 above, and further in view of Brahmer et al. (Safety and Activity of Anti-PD-L1 Antibody in Patients with Advanced Cancer, 2012, N Engl J Med. 366(26), pg. 2455-2465) in the Office action mailed 28 Oct. 2020 has been withdrawn in view of pg. 7, para. 5 to pg. 8, para. 1 of the arguments received 01 March 2021.
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Kowanetz et al. in view of Bergstrom et al., Lal et al., and Postow et al., as applied to claim 20 above, and further in view of Brahmer et al. (Safety and Activity of Anti-PD-L1 Antibody in Patients with Advanced Cancer, 2012, N Engl J Med. 366(26), pg. 2455-2465) in the Office action mailed 28 Oct. 2020 has been withdrawn in view of pg. 7, para. 5 to pg. 8, para. 1 of the arguments received 01 March 2021.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grabe et al. (US 2013/033/0325 A1; Pub. Date: 12 Dec. 2013).

Conclusion
No claims are allowed.
Claims 9, 20, 23, 26, 29, and 32-34 are free of the art.
Independent claim 9 recites “(d) obtaining a signature score for a gene signature biomarker in each of the baseline and post-dose blood samples,…wherein the gene signature comprises PD-L1, PD-L2, LAG3, STAT1, and CXCL10”. While, Lal et al. shows a set of genes comprising PD-L1, PD-L2, LAG3, STAT-1, and CXCL10, which are coordinately regulated and expressed, and are associated with clinical outcome in colorectal cancer (Abstract; pg. 2, Col. 1, Par. 1 to Col. 2, Par. 2; Table 1; Tables S1-S2), the identified gene signature in Lal et al. is based on gene expression of tumor infiltrating cells of a tumor (Abstract), and not a gene signature measured in a blood sample. Furthermore, Grabe et al. discloses a method for predicting treatment efficacy of immunotherapy in patients with cancer (Abstract; [029]), which includes using two or more biomarkers including PD-L1, PD-L2, STAT 1, LAG3, and CXCL10 in a blood sample to predict efficacy of immunotherapy ([0140]; [0288]-[0290]; Claim 10). However, Grabe et al. does not suggest that the set of biomarkers is predictive of efficacy of PD-1 antagonists specifically, and further does not provide any examples of types of immunotherapies for which the biomarkers would be predictive of efficacy. The other cited references also do no show or suggest the above limitation. Dependent claims 20, 23, 26, 29, and 32-24 are free of the art for the same reasons discussed above regarding independent claim 9.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631